



COURT OF APPEAL FOR ONTARIO

CITATION:

R. v. Charbonneau, 2012
    ONCA 282

DATE: 20120501

DOCKET: C47394

Weiler, Simmons and Cronk JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Marc Charbonneau

Appellant

Marc Charbonneau, in person

Joseph Di Luca, duty counsel

Eric Siebenmorgen, for the respondent

Heard and released orally: April 17, 2012

On appeal from the sentence imposed on June 22, 2007 by
    Justice Catherine D.
Aitken of the Superior Court of
    Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant appeals his dangerous offender designation and
    indeterminate sentence.  He submits that a long-term offender designation and
    determinate sentence of 8 years would be more appropriate.  At that time the
    appellant would be 57 years old and a ten-year supervision order would bring
    him to the age of 67.

[2]

The sentencing judge concluded that even when the appellant is in his
    sixties, the risk he poses to sexually re-offend would not be manageable in the
    community.  The appellant submits that this conclusion is unreasonable and
    contrary to the weight of the expert evidence, in particular that of Dr.
    Dickie.  We disagree.

[3]

Viewed in the manner most favourable to the appellant, the expert
    evidence before the sentencing judge established:

1.    The appellants risk of sexually re-offending
before
he reaches 60 years of age can be reduced to a manageable level
    if, but only if, he abides by a sex drive-reducing course of medication. 
    However, the appellant has consistently objected to such medication and does
    not accept the need to take it.

In these circumstances, the sentencing judge was fully
    justified in concluding that, at least until the appellant is in his sixties, he
    has to be in a setting where he does not have access to potential sexual
    victims;

2.    The appellants risk of sexually
    re-offending
after
he reaches 60 years of age is likely to be reduced
    by age and health factors, in particular, by a natural reduction of his sex
    drive.  Nonetheless, a viable system of meaningful external controls would
    still be required.

There was ample evidentiary foundation for the sentencing judges
    conclusion that the required system of external controls was realistically
    unlikely...to bring the risk posed [by the appellant] to a manageable and
    acceptable level.  For example, the evidence indicated that the appellant has
    an established and lengthy history of non-compliance with court orders, he
    lacks community and family supports, he is manipulative and cannot be relied
    upon for accurate self-reporting, no treatment program will fundamentally
    change his nature and tendencies and, given his history and strong sex drive,
    it is likely that he will seek sexual gratification when the opportunity
    presents itself.

The sentencing judge also rejected the theory that once the
    proposed period of long-term supervision ended, the appellants risk of sexually
    reoffending due to reduction of his sex drive was negligible.  This theory of
    sexual burn out was based primarily on academic literature.  The sentencing
    judge was entitled to reject it based on the evidence of the appellants
    particular sexual characteristics and history, set out above.

3.    Finally, even Dr. Dickie, whose
    risk management assessment most favoured the appellant, acknowledged that the
    potential for controlling the risk of the appellant reoffending with respect to
    domestic assaults was far more remote and unlikely to disappear.

[4]

In these circumstances, there was more than ample evidentiary support
    for the sentencing judges conclusion that there was no reasonable possibility of
    eventually controlling in the community the risk to women (and especially
    vulnerable women) presented by the appellant.

[5]

Accordingly, the appeal is dismissed.

K. Weiler
    J.A.

Janet
    Simmons J.A.

E.A. Cronk J.A.


